Case 1:18-cv-O7507-LGS Document 92 Filed 10/30/18 Page 1 of 1

DECLARATION OF SERV|CE

JOHN HOWLEY declares under penalty of perjury as follows:

lam not a party to this action, am over the age of 18, and have law offices at 350 Fifth Avenue,
59th F|oor, NeW York, New York 10118.

On October 29, 2018, at 4:42 p.m., at 33 West19th Street, 4“‘ F|oor, NeW York, NeW York, |
served a copy of the Order to Show Cause for Default Judgment dated October 22, 2018, Declaration in
Support of Plaintiff’s l\/lotion for a Default Judgment, Exhibits 1 through 7, and Proposed Default
Judgment, on defendant B&R Sorrento Corp., by handing the documents to Nico|e, the receptionist in
the defendant’s office, and by enclosing copies of the documents in an envelope addressed to Besim
Kukaj, 33 West 19th Street, 4th F|oor, New York, New York 10011, With First C|ass postage prepaid, and
depositing the envelope in an official depository of the United States Post Office the same day.

   

rect.

| declare under penalty of perjury that the foregoing,is/tru and cor
,' /

  
 

Executed on October 29, 2018. l

 

